Order entered March 17, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00247-CV

    BAYLOR UNIVERSITY MEDICAL CENTER, EDMUND SANCHEZ, M.D. AND
                SRINATH CHINNAKOTLA, M.D., Appellant

                                                V.

   HAROLD BIGGS, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE OF
 CHERI JEAN WELLS BIGGS, DECEASED, BRANDEN WELLS AND CHER BIGGS,
                              Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-05-11989

                                            ORDER
       We GRANT the parties’ March 13, 2014 joint motion to abate appeal for settlement

purposes and ABATE the appeal. The appeal will be reinstated May 16, 2014 or upon motion by

the parties, whichever occurs sooner.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE